          Case 1:19-cv-04234-ER Document 38 Filed 05/08/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                        , as co-
trustees of the Platt Family Artwork Trust,
                                Plaintiffs,                          AMENDED
                                                              OPINION AND ORDER
                  against
                                                                   19 Civ. 4234 (ER)
                     ,
                                Defendant.




                            1
I.

                                                                                 Fields of

                                                       Id. ¶ 1. They were created more than a

hundred years ago by the renowned artist Louis Tiffany. Id. ¶ 9.

granddaughter of the artist, held the two paintings at the time of her death in 1992. Id. Prior to

her taking possession, the paintings had been held in the Platt Family for two generations. Id.

When Louise died in 1992, she left the Nuremberg Paintings, along with other paintings created

by her grandfather, to be divided among her three sons      Henry, Thomas, and Graham




1
          Case 1:19-cv-04234-ER Document 38 Filed 05/08/20 Page 2 of 11



(                                 , allegedly for their lifetimes. Id. ¶ 10. The division was

                                                                                          Id.

       According to plaintiffs, the Platt brothers understood that their right to the paintings was



none of the paintings would be sold or otherwise transferred outside the Family. Id. ¶ 11. The

Platt brothers also understood that their life estates in the paintings would end upon their death,

after which the paintings in their custody

Id. These understandings and an anti-alienation restriction were set forth in a letter2 from

Thomas                                   to Henry and Graham:

                Under
       equally to the three of us to be divided among us as we shall agree or, should we
       fail to agree upon such division, then such division shall be made as her Executor


               Notwithstanding any tentative allocations which may have been made
       over twenty years ago or any processes enabling Mother to start making gifts to us
       and to the children to remove items from her estate, the fact is that no such gifts or
       allocations were made by her and the discussions with respect to the same are not
       legally or morally binding on anybody now. The tangible personal property was
       hers to bequeath then, was hers at the time she made her Will in 1982 and was
       hers at the time of her death and her Will governs the division.



              Harry has expressed to me a preference for at least two, if not more,
       Tiffany paintings (the Nuremberg and the Algiers). I think if we are going to
       agree upon preferences of this sort, we are going to have to make the preferences,


2




                                                  2
          Case 1:19-cv-04234-ER Document 38 Filed 05/08/20 Page 3 of 11



       subject to anti-alienation agreements to any person outside of an immediate
       family member both during life and at death, i.e. restrict them to life estates with
       the redivision being made to present members of the class surviving at the
       termination of the life estate. Absent such agreements
       discretion, determine the division.

              I think this is the only fair way for everybody, particularly those who may
       survive for the next 50 years or so, and I think we have to proceed on this basis.

               Hoping you agree.

       Doc. 22, Ex. B.3

       Furthermore, the Platt brothers acknowledged these understandings and anti-alienation

restriction when they took the paintings into their custody, and divided them amongst

themselves. Id. ¶ 12. These understandings were conditions on which they received custody of

the paintings. Id. The Platt brothers also acknowledged these understandings and anti-alienation

restriction with respect to the Family paintings in conversations over the years with family

members and third parties. Id. ¶ 13.

       The three Platt brothers are now deceased. Id. ¶ 15. On March 21, 2018, after the death

of the three Platt brothers, members of the Platt Family created the Trust to provide for the

continued enjoyment of the paintings by members of the Platt Family. Id. ¶¶ 4, 17. The estates

of Thomas and Graham arranged for custody of the paintings in their possession to be divided

among members of the Platt Family. Id. ¶ 15. When Henry died in 2015, the Nuremberg

Paintings were not accounted for. Id.

       In February 2019, after its establishment, the Trust learned that a New York gallery was

exhibiting and offering for sale one of the Nuremberg Paintings

at the Park Avenue Armory in New York City. Id. ¶ 18. Upon learning of this information, the



3




                                                 3
            Case 1:19-cv-04234-ER Document 38 Filed 05/08/20 Page 4 of 11



Trust contacted the gallery, which in turn referred the Trust to Michaan, who had possession of

the paintings and had put them up for sale. Id. ¶ 19. On April 22, 2019, the Trust received an

                               advising that Michaan purchased the Nuremberg Paintings. Id. ¶

                                                              purchased the Nuremberg Paintings

for one million dollars from an agent purporting to represent Henry Platt on April 29, 2011. Id. ¶

                lawyer attached to the email a bill of sale

Company, 145 East 57th Street, New York, NY 10022,                                       Id. ¶ 22.

The bill of sale des

of the artist and holds clear title to these works. These paintings have remained in the [Family]

                       Id. According to the complaint, while the bill of sale was correct in noting



noting that Henry held clear title to them. Id. ¶ 22. The email further advised that Michaan was

in the process of bringing the Nuremberg Paintings to the market. Id. ¶ 24. Thereafter, the Trust

made a demand that Michaan immediately return the Nuremberg Paintings, but the demand was

rejected.

        On May 9, 2019, plaintiffs filed the instant complaint, asserting two claims for replevin,

one claim for conversion and a claim for declaratory judgment. Doc. 1. On August 30, 2019,

Michaan moved to dismiss all claims. Doc. 20.

II.

                       motion to dismiss, a complaint must contain sufficient factual matter,

                                                                           Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

fa



                                                  4
          Case 1:19-cv-04234-ER Document 38 Filed 05/08/20 Page 5 of 11



                                                                                      Id. (citing

Twombly, 550 U.S. at 556). The plaintiff must allege sufficient facts

                                                       Id. (citing Twombly, 550 U.S. at 556).

                                                                                               In re

Elevator Antitrust Litig., 502 F.3d 47, 50 n.3 (2d Cir. 2007) (quotation marks and citation

                             ...                                                               motion to

dismiss, Twombly, 550 U.S. at 555.

        The question on a motion to dismiss                                          ltimately prevail but

                                                                                  Sikhs for Justice v.

Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond, Inc. v. Town of Darien,

                                             purpose of Federal Rule of Civil Procedure 12(b)(6) is




th                                     Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (internal

quotation marks and citations omitted). Accordingly, when ruling on a motion to dismiss

pursuant to Rule 12(b)(6), the Court accepts all factual allegations in the complaint as true and

                                                            Nielsen v. Rabin, 746 F.3d 58, 62 (2d

Cir. 2014); see also Twombly                                 -pleaded complaint may proceed even if

it strikes a savvy judge that actual proof of those facts is improbable . . . .

this rule, the complaint is deemed to include any written instrument attached to it as an exhibit or

                                                                   Chambers v. Time Warner, Inc.,

282 F.3d 147, 152 (2d Cir. 2002) (internal quotation marks and citations omitted).




                                                   5
        Case 1:19-cv-04234-ER Document 38 Filed 05/08/20 Page 6 of 11



III.   DISCUSSION




                                      6
           Case 1:19-cv-04234-ER Document 38 Filed 05/08/20 Page 7 of 11



       A. Provenance of the Nuremberg Paintings

                    primary argument for a claim of ownership or a superior right to the

Nuremberg Paintings is that the Platt Family, and subsequently the Trust, have always owned the

Nuremberg paintings. Therefore, the Trust contends, the purported sale of the Nuremberg

Paintings by Henry to Michaan was wrongful because Henry never owned them. In response,

                                                                                    , and that both

Louise and Henry had ownership of the Nuremberg Paintings. The Court finds that the

allegations do support a claim of ownership by the Platt Family, and that they are not

contradicted by the Letter.

       T                       are more than sufficient to support a claim of ownership by the

Platt Family. Indeed, the Trust alleges that the Platt Family has always owned the Nuremberg

Paintings and that Louise left them to be held by the family. The Trust further alleges that there

is an agreement and understanding among members of the Platt Family that ownership of the

paintings stay in the family, and that Henry received custody of the Nuremberg Paintings subject

to those understandings and agreements. These factual allegations, accepted as true, support an

inference that the Platt Family owned the Nuremberg Paintings at the time of the sale.

       In addition, the Court disagrees with                          that                         are

directly contradicted by the Letter. The cases cited by Michaan are based on documents that

unambiguously and clearly contradict the allegations in the complaint. See e.g. Matusovsky v.

Merrill Lynch, 186 F.Supp.2d 397 (S.D.N.Y. 2002). Here, nothing in the Letter plainly

                                                                                             Contrary

                                                     in favor of the Trust, the Court finds that the

Letter, at the very least, supports an inference that Henry obtained custody of the Nuremberg



                                                 7
            Case 1:19-cv-04234-ER Document 38 Filed 05/08/20 Page 8 of 11



Paintings subject to an understanding that they would stay within the family. Specifically in the

Letter, Thomas

                                                                                    -alienation



            See Doc. 22 Ex. B. Moreover, the complaint alleges that the estates of two of the three

brothers, Thomas and Graham, arranged for the paintings in their possession to be divided

among members of the Platt Family, consistent with the Tru                                          In

any event                          is based on his own alternative interpretation of the Letter that,

at best, creates issues of fact that cannot be resolved at the motion to dismiss stage.

       B. New York Statute of Frauds and EPTL

       Michaan also attempts to invoke the defense of the New York Statute of Frauds to the

                                                                            , arguing that any alleged

                                                      of those paintings fails to satisfy the New

York General Obligations Law § 5-701, § 5-703 and the New York Estates, Powers & Trusts



       As one New York State Appellate Court recently explained, certain types of agreements

must be in writing and signed by the party to be charged therewith, pursuant to the New York

Statute of Frauds. See Massias v. Goldberg

to, inter alia, New York General Obligations Law §§ 5-701, 5-703 and EPTL 13-2.1).

Specifically, section 5-701 of the New York General Obligations Law                          s



subscribed by the party to be charg

performed within one year from the making thereof or the performance of which is not to be



                                                  8
          Case 1:19-cv-04234-ER Document 38 Filed 05/08/20 Page 9 of 11



                                                                        -701(a)(1).4 In addition,

section 13-2.1 of the New York EPTL imposes a similar requirement for a signed writing for any

contract to make a testamentary provision.5 Here, any agreement among the Platt brothers to

limit                                                   to lifetime custody, subject to anti-

alienation restrictions, could not be completed within one year from its making or before the

death of Henry. Arguably therefore, any such agreement among the Platt Brothers would be

subject to the New York Statute of Frauds.

        However, Michaan, as a stranger to any agreement among the Platt brothers, cannot

interpose the New York Statute of Frauds defense.                            Darby Trading Inc. v.

                                    , 568 F.Supp. 2d 329 (S.D.N.Y. 2008) is inapposite. Contrary

                       , the Darby Court reaffirmed the well settled law that the New York

Statute of Frauds is a personal defense that cannot be availed of by a third party. See id at 347

(collecting cases); see also Raoul v. Olde Vill. Hall, Inc.



                                                                           Darby

              a defendant in the action and interposed the statute of frauds defense. See

generally id. Michaan, as a third party, cannot avail himself of the statute of frauds defense.

                                                                                         ly alleged

ownership or a superior right to the Nuremberg Paintings is denied.


4




5




                                                  9
         Case 1:19-cv-04234-ER Document 38 Filed 05/08/20 Page 10 of 11



        C.

        The Trust also asserts a second replevin claim on the basis that Henry lacked the mental

capacity to even enter into the sale of the Nuremberg Paintings in the instant action. Michaan

correctly points out that a person is presumed competent to enter into a binding agreement, thus

the burden of proving a lack of mental competency is on the party asserting incapacity. See

Feiden v. Feiden, 151 A.D.2d 889, 890 (N.Y. 3rd                     Various New York state courts



him wholly and absolutely incompetent to comprehend and understand the nature of the

tra             See id (collecting cases).

        Here,

capacity to sell or other transfer the [Nuremberg] Paintings. In addition, as the Trust points out,

                                f the paintings is also inconsistent with his prior conduct, i.e., his

conversations

that none of the paintings would be transferred or sold outside of the family. Under Restatement




             See RESTATEMENT (SECOND) OF CONTRACTS § 15 cmt. C (Proof of



                                  sufficiently plausible to entitle the Trust to offer evidence

supporting the claim.                        s                                               are

inapposite, as they all involve different stages of litigation. See id (appeal after trial); see also

Smith v. Comas, 173 A.D.2d 535                                                        In re Kotick,

No. 2005-1202, 2014 WL 11456092 (N.Y. Sur. Ct. 2014) (motion for summary judgment); Blatt



                                                   10
           Case 1:19-cv-04234-ER Document 38 Filed 05/08/20 Page 11 of 11



v. Manhattan Med. Grp., P.C., 131 A.D.2d 48 (N.Y. 1st

judgment). Accor

denied.

          D. Standing

          Lastly, Michaan contends that this action should also be dismissed for lack of standing

because the Trust has not shown any ownership interest in the Nuremberg Paintings to establish

                                                                                 Again, this

contention must fail for the simple reason that the Trust has alleged that the Platt Family has

always owned the Nuremberg Paintings; that the Trust was formed by members of the Platt

Family to hold those paintings, among others held by Louise during her lifetime; that the Trust

has asserted its ownership rights; and that Michaan has denied those ownership rights. Those

allegations are suff

                                                   See Mahon v. Ticor Title Ins. Co., 683 F.3d 59,

62 (2d Cir. 2012).

IV.       CONCLUSION

          For the reasons set forth above,             motion to dismiss is DENIED. The Clerk of

Court is respectfully directed to terminate the motion, Doc. 20.

             SO ORDERED.

Dated:      May 8, 2020
            New York, New York


                                                               _______________________
                                                               Edgardo Ramos, U.S.D.J.




                                                  11
